In the
                         Missouri Court of Appeals
                                   Western District

                                                
 NAVIGATORS INSURANCE                           
 COMPANY,                                          WD82118
                  Appellant,                       OPINION FILED:
                                                
 v.                                                JUNE 25, 2019
                                                
 AMERICAN HOME ASSURANCE                        
 COMPANY AND ARCH INSURANCE                     
 COMPANY,                                       
                                                
                Respondents.



                Appeal from the Circuit Court of Jackson County, Missouri
                        The Honorable David Michael Byrn, Judge

Before Division Three: Thomas H. Newton, Presiding Judge, Anthony Rex Gabbert, Judge,
                             Edward R. Ardini, Jr., Judge

                                         Introduction

       Navigators Insurance Company (“Navigators”) appeals the circuit court’s grant of

summary judgment to American Home Assurance Company (“American Home”) and Arch

Insurance Company (“Arch”) (“Respondents” collectively) on Navigators’ claim for attorneys’

fees and defense costs for Navigators’s defense of Respondents’ insured whom Navigators claimed

Respondents had a duty to defend. Navigators contends the circuit court erred in entering summary

judgment in favor of Respondents because the potential for coverage existed under Coverage A

and Coverage B of Respondents’ policies at the time of tender. We affirm.
                              Factual and Procedural Background

       KAMO Electric Cooperative, Inc. and its wholly-owned subsidiary, K-PowerNet, LLC,

(KAMO collectively) were named as defendants in a federal class action suit filed November 2011

by Chase Barfield, Michael D. Biffle, Gina Biffle, and Dwight K. Robertson (“Barfield Plaintiffs”

or “Plaintiffs”). On or about February 17, 2012, Barfield Plaintiffs filed a First Amended

Complaint.    Barfield Plaintiffs alleged they owned land in Missouri underlying electricity

transmission or distribution lines and on or in which KAMO had installed or used, or announced

plans for the installation or use of, fiber-optic cable. KAMO, as well as another defendant, were

alleged to have illegally installed or used over 2,000 miles of fiber-optic cable throughout the state

on class members’ land that was subject only to a limited electric-utility easement or occupancy.

According to the class complaint, KAMO was using fiber-optic cable installed on electric easement

land to offer commercial communications services as a separate business distinct from the

generation, transmission, or distribution of electricity. Barfield Plaintiffs claimed KAMO’s use of

their land for telecommunications purposes went beyond the easements granted to KAMO and that

they were entitled to compensation for KAMO’s use of the land.

       Count I of the first amended class action complaint was a claim for declaratory judgment

declaring KAMO had no legal right to control or use electric easement land to construct and

operate a fiber-optic-cable network for commercial-communications purposes. It also requested a

declaration that KAMO had no legal right or interest in the electric easement land beyond an

electric power easement for the limited purpose of transmitting or distributing electricity.

       Count II was a claim for trespass, alleging that KAMO’s intentional and unauthorized entry

upon the electric easement land constituted trespass. It requested damages proximately caused by



                                                  2
the trespass including the reasonable value of the use of the land or, at Barfield Plaintiffs’ election,

all revenues arising from the trespass or title to the fiber-optic cable and related equipment.

           Count III was a claim for unjust enrichment, alleging that as a result of KAMO’s intentional

and unlawful use and occupation of class members’ land, class members had been deprived of the

rents, profits, and other benefits arising from KAMO’s commercial use and occupation of the

electric easement land for purposes other than transmission of electricity. The claim alleged that

KAMO had been unjustly enriched and asked that KAMO be required to disgorge all sums

received as rents, profits, and other benefits arising from their unlawful commercial use and

occupation of the electric easement land for purposes other than transmitting or distributing

electricity.

           Count IV was a claim for injunctive relief, requesting KAMO be enjoined from continuing

use of the fiber-optic cable on electric easement land.

           On March 31, 2014, the federal court issued an Order after the parties filed cross-motions

for summary judgment. Therein the court found it undisputed that KAMO Electric Cooperative

created K-Powernet, LLC to operate commercial telecommunication companies because Missouri

law does not permit electric cooperatives to operate commercial telecommunication companies.

KAMO Electric Cooperative then leased to K-Powernet excess space on fiber optic cables that had

been laid on KAMO’s electric transmission easements. K-Powernet then used their space to

transmit commercial telecommunications, returning the profits from their enterprise to their

electric cooperative parent. KAMO Electric Cooperative had installed over 1,000 miles of fiber

optic cable on class members’ land which was being used for KAMO’s internal, electric

transmission business as well as K-Powernet’s commercial telecommunications services to third

parties.

                                                    3
       The federal court defined the issue before it as a claim by Barfield Plaintiffs that KAMO’s

use of the electricity easements for the generation of commercial telecommunications exceeded

the scope of the easements and deprived Plaintiffs and the class of the right to benefit from the use

of their land as an information highway. The court synopsized the dispute as being “whether

Missouri law requires third parties to compensate land owners when they operate this information

highway under the landowners’ real property for a purpose not permitted by a valid easement.”

The court defined Plaintiffs’ theory of liability as KAMO Electric Cooperative licensing rights

they did not have to subsidiaries and, as a result, the subsidiaries’ use of Plaintiffs’ land for

commercial telecommunications purposes was unauthorized and, therefore, trespass. The court

discussed that, under Missouri law, trespass occurs either by unauthorized entry on land or by

exceeding the scope of any license to enter upon the land. (citing Illig v. Union Elec. Co., 652 F.3d
971, 977 (8th Cir. 2011)). The court reiterated settled Missouri precedent that, an easement does

not grant complete ownership of land with the right to use it for all lawful purposes perpetually

and throughout its entire extent, but, instead, is a right that extends only to one or more particular

uses. (citing Maasen v. Shaw, 133 S.W.3d 514, 518-19 (Mo. App. 2004)). Further, the court stated

that, even an easement granted in general terms without limitations as to its use is still one of

unlimited reasonable use. (citing Branson West, Inc. v. city of Branson, 980 S.W.2d 604, 606 (Mo.

App. 1998) (emphasis original)). The court narrowed the issue of Plaintiffs’ trespass claim to

whether the operation of a commercial telecommunications network was reasonable and necessary

to KAMO Electric Cooperative’s authorized use of their easements. The court found that, where

easements expressly allowed KAMO Electric Cooperative to use and lease Plaintiffs’ land for

commercial telecommunications purposes, no trespass occurred.



                                                  4
       KAMO disputed that trespass had occurred at all on the grounds that there was no

interference with Plaintiffs’ possession. The court found, as it had previously in denying a Motion

to Dismiss filed by KAMO, that Missouri courts recognize claims based on violations of the

manner and extent of usage rights provided by an easement regardless of whether those violations

include actual physical injury. KAMO also disputed that trespass had occurred on the grounds that

plaintiffs had no legal right to control the electromagnetic spectrum. The court concluded that,

Plaintiffs were not claiming ownership of or the exclusive right to the electromagnetic spectrum

but were challenging whether KAMO could use fiber optic cables physically installed on their land

to transmit those wavelengths. The court stated that, “[a]lthough use of the spectrum may be free,

use of the conduit in Plaintiffs’ land is not. Outside that conduit, movement of light would not

achieve Defendants’ telecommunication purpose.”

       The court granted KAMO’s motion for summary judgment, in part, limiting KAMO’s

potential liability and exposure to only 496 easements of the 3,691 for which the Barfield Plaintiffs

initially alleged liability. This limitation was due to express provisions in some of the easement

agreements allowing KAMO to use and lease the land for commercial telecommunications

purposes. The court granted Barfield Plaintiffs’ motion for summary judgment, in part, on their

claims for trespass and unjust enrichment on specified easements (Category 1A-1C easements)

where the easement provisions did not allow use and lease of the land for commercial

telecommunications purposes.

       In mid-April 2014, and after the aforementioned Order by the federal court establishing

KAMO’s liability, KAMO notified Respondents of Barfield Plaintiffs’ claims. KAMO had

initially tendered the claims to Navigators and demanded a defense and coverage under

commercial general liability policies issued by Navigators. Navigators defended KAMO under a

                                                 5
reservation of rights and thereafter sought to recover from Respondents a portion of the expenses

incurred in that defense; Respondents had issued commercial general liability insurance policies

to KAMO that partially or wholly covered the time frame of KAMO’s alleged infractions. On

June 12, 2014, Navigators demanded that Respondents contribute to KAMO’s defense.

Respondents denied coverage for the claims in the Barfield suit, did not defend KAMO, and did

not pay any money toward any defense costs incurred.

        Mid-October 2014, KAMO notified the court that a tentative settlement had been reached

between KAMO and Plaintiffs as to all claims against KAMO. The court preliminarily approved

the settlement in December 2014. Final approval occurred June 2015. Meanwhile, the underlying

suit went to jury trial on Plaintiffs’ claims against KAMO’s co-defendant. Because the federal

district court had already granted summary judgment to Plaintiffs on their trespass and unjust

enrichment claims, the trial was on damages only, which Plaintiffs submitted on the unjust

enrichment claim alone.

        On November 29, 2016, Navigators filed its Petition against Respondents alleging

Respondents wrongfully refused to defend KAMO under the policies of insurance issued to

KAMO, and that Navigators was entitled to equitable subrogation and equitable contribution for

having solely defended KAMO.1

        Following the parties filing a Joint Stipulation of Authenticity and Admissibility of

documents on January 19, 2018, all parties filed cross-motions for summary judgment on the issue

of Respondents duty to defend KAMO in the underlying case. On July 17, 2018, the court entered

an Order and Judgment regarding those motions. The court concluded that, after comparison of


         1
           KAMO assigned to Navigators all right, title, and interest in KAMO’s claim for attorneys’ fees and
defense costs under Respondents’ policies for the defense of KAMO in the Barfield Plaintiffs’ lawsuit.

                                                         6
the First Amended Complaint to Respondents’ insurance policies, Respondents owed no duty to

defend KAMO. The court entered an Amended Order and Judgment on August 24, 2018,

effectively stating the same. This appeal follows.

                                       Standard of Review

       We review the grant of a summary judgment de novo. Brehm v. Bacon Tp., 426 S.W.3d 1,

3 (Mo. banc 2014). We consider the record in the light most favorable to the party against whom

judgment was entered and give the non-moving party the benefit of all reasonable inferences. Id.

at 3-4. Summary judgment is appropriate where there is no genuine dispute of material fact and

the movant is entitled to judgment as a matter of law. Allen v. Continental Western Ins. Co., 436
S.W.3d 548, 551-552 (Mo. banc 2014). A material fact in the summary judgment context is one

from which the right to judgment flows. Id. at 552.

                                      Point I – Coverage A

       In Navigators’s first point on appeal, Navigators contends the trial court erred in entering

summary judgment in favor of Respondents on the issue of Respondents’ duty to defend KAMO

against Barfield Plaintiffs’ claims. Navigators argues there is no genuine dispute that the potential

for coverage existed under Coverage A of Respondents’ insurance policies because the pleadings,

record from the Barfield lawsuit, and the facts known and reasonably available to Respondents at

the time the Barfield lawsuit was tendered for defense, conclusively established that Barfield

Plaintiffs were alleging loss of use of tangible property and that KAMO was liable for the monetary

equivalent of the damage sustained for such loss of use, all of which resulted from a covered

“occurrence” under Respondents’ policies of liability insurance. Navigators contends that the

court erroneously focused only on the allegations in the Barfield Plaintiffs’ complaint to determine



                                                 7
the facts known to the insurer at the outset of the case, and ignored the substantial record that had

been developed at the time the claim was tendered to Respondents.

               An insurer’s duty to defend is broader than its duty to indemnify. The duty
       to defend arises only when there is a possibility or potential for coverage at the
       outset of the case. The duty to defend is determined by comparing the insurance
       policy language with facts: (1) alleged in the petition; (2) the insurer knows at the
       outset of the case; or (3) that are reasonably apparent to the insurer at the outset of
       the case. If the complaint merely alleges facts that give rise to a claim potentially
       within the policy’s coverage, the insurer has a duty to defend. Even if the plaintiff
       bringing a claim against the insured initially pleads the ‘wrong’ cause of action, or
       one that is likely to be subject to a motion to dismiss, if, at the time the claim is
       made, facts are known to the insurer or could reasonably be ascertained by the
       insurer that would potentially put the claim within the scope of the policy, the
       insurer must defend the insured. To extricate itself from the duty to defend the
       insured, the insurance company must prove that there is no possibility of coverage.

Allen v. Bryers, 512 S.W.3d 17, 31 (Mo. banc 2016) (internal quotation marks and citations

omitted).

       Barfield Plaintiffs alleged the following, in part:

              Defendants have illegally installed or used over 2,000 miles of fiber-optic
       cable throughout the state on Class Members’ land that is subject only to a limited
       electric-utility easement or occupancy (‘Electric Easement Land’). Defendants are
       using the fiber-optic cable installed on Electric Easement Land to offer commercial-
       communications services as a separate business distinct from the generation,
       transmission, or distribution of electricity…

             As owners of Electric Easement Land they are entitled to compensation for
       Defendants’ improper commercial use and occupation of their land for purposes
       other than the transmission or distribution of electricity; disgorgement of the
       revenues wrongfully flowing to Defendants from that improper use and occupation;
       and declaratory relief; …

              On information and belief, Defendants made the business decision to forgo
       a time-consuming negotiation and compensation process to obtain the necessary
       easement rights, and instead deliberately undertook to disregard Class Members’
       property rights and install or operate on their land a fiber-optic network for purposes
       other than those permitted by the limited Electric Power Easements.




                                                  8
       Defendants knew or should have known that they held or used easements
valid only for electric-transmission purposes.

       Defendants’ intentional and unauthorized entry upon Named Plaintiffs’ and
other Class Members’ Electric Easement Land for construction, installation,
maintenance, lease, or other operation of a fiber-optic-cable network for
commercial-communications purposes constitutes a present and continuing
trespass.

Respondents’ insurance policies contain the following policy language:

SECTION I – COVERAGES

COVERAGE A BODILY INJURY AND PROPERTY

DAMAGE LIABILITY

1. Insuring Agreement

       a. We will pay those sums that the insured becomes legally obligated to
          pay as damages because of ‘bodily injury’ or ‘property damage’ to
          which this insurance applies. We will have the right and duty to defend
          the insured against any ‘suit’ seeking those damages. However, we will
          have no duty to defend the insured against any ‘suit’ seeking damages
          for ‘bodily injury’ or ‘property damage’ to which is insurance does not
          apply …

       b. This insurance applies to ‘bodily injury’ and ‘property damage’ only if:

           (1) The ‘bodily injury or ‘property damage’ is caused by an ‘occurrence’
               that takes place in the ‘coverage territory’;

           (2) The ‘bodily injury’ or ‘property damage’ occurs during the policy
               period; and
[…]
2. Exclusions

   This insurance does not apply to:

   a. Expected or Intended Injury

       ‘Bodily injury’ or ‘property damage’ expected or intended from the
       standpoint of the insured. This exclusion does not apply to ‘bodily injury’
       resulting from the reasonable force to protect persons or property.


                                        9
       […]


       SECTION V – DEFINITIONS

       […]

       3.    ‘Bodily injury’ means bodily injury, sickness or disease sustained by a person,
            including death resulting from any of these at any time.

       […]

       13. ‘Occurrence’ means an accident, including continuous or repeated exposure to
       substantially the same general harmful conditions.

       […]

       17. ‘Property damage’ means:

               a. Physical injury to tangible property, including all resulting loss of use
                  of that property. All such loss of use shall be deemed to occur at the
                  time of the physical injury that caused it; or

               b. Loss of use of tangible property that is not physically injured. All such
                  loss of use shall be deemed to occur at the time of the ‘occurrence’ that
                  caused it.

               For the purposes of this insurance, electronic data is not tangible property.

               As used in this definition, electronic data means information, facts or
               programs stored as or on, created or used on, or transmitted to or from
               computer software, including systems and applications software, hard or
               floppy disks, CD-ROMS, tapes, drives, cells, data processing devices or any
               other medial which are used with electronically controlled equipment.

       […]

       Navigators contends on appeal that there was a potential for coverage under Coverage A

because KAMO’s trespass was an “occurrence” that resulted in “property damage.” Navigators

argues that the signals traveling through the cables, as well as the cables themselves, constitute

“tangible property” within the meaning of Respondents’ policies. Navigators argues that KAMO


                                                10
maintained that they intended no harm and acted under the belief that they had the right to use the

easements for telecommunications purposes.

       In its Memorandum in Support of Motion for Partial Summary Judgment regarding

Respondents’ duty to defend, Navigators argued to the trial court that Barfield Plaintiffs’ Petition

claimed damages for loss of use and property damage accidentally caused, and cited cases

Navigators believed supported their claim that telecommunications trespasses and loss of use of

telecommunications lines constituted “property damage.” Navigators also contended Barfield

Plaintiffs alleged loss of use of “tangible property.” Navigators further contended that, “there is

information suggesting that damages arose from an occurrence,” citing case law finding an

“occurrence” where the insured disputed harm was intended. Navigators argued that, at the time

the claim was tendered, there was no evidence or suggestion that KAMO had any knowledge prior

to the lawsuit that their use of the easement for fiber optic cables would violate the rights of the

Barfield Plaintiffs and, therefore, the exclusions within the policies for knowing violations of rights

of another would not apply.

       Respondents dispute a duty to defend against Barfield Plaintiffs’ claims arguing coverage

is only available for “damages” from bodily injury, property damage, and personal or advertising

injury resulting from an “occurrence,” and those types of damages were not claimed by Plaintiffs.

Respondents contend that the damages sought were in the form of unpaid rents or profits

wrongfully obtained by KAMO. Further, the underlying lawsuit did not allege property damage,

physical injury to the land, or loss of use of the land itself. Respondents also contend that the

Barfield Plaintiffs alleged that KAMO’s actions were intentional, not accidental, and accidental

damage to property is necessary to show there has been an “occurrence” triggering coverage.

Further, exclusions in the policies for intentional acts, namely the “Expected or Intended Injury”

                                                  11
and the “Knowing Violation of Rights of Another” exclusions, bar coverage even if other terms of

the insuring agreements are satisfied.

         In its Judgment granting Respondents’ motions and denying Navigators’ motion, the trial

court found that, with regard to Coverage A, because the First Amended Complaint does not plead

any injury or loss of use of tangible property, an essential component of Coverage A was not

satisfied such that a duty to defend would be triggered. The court concluded that, “because the

Barfield Plaintiffs did not allege in their First Amended Complaint that the Barfield Defendants

physically injured their tangible property, and because said Plaintiffs did not assert that they

suffered a loss of use of their uninjured tangible property in their Complaint, the Court finds that

[Respondents] had no duty to defend the Barfield Defendants under Coverage A.”

         On appeal, Navigators does not dispute the trial court’s reliance on Gilbert v. K.T.I., 765
S.W.2d 289, 293 (Mo. App. 1988), which discussed that easements are intangible. Navigators also

does not appear to dispute that the court reached the proper conclusions with regard to Coverage

A when comparing the policy language with Barfield Plaintiffs’ petition. Navigators’s contention

appears to be that the court erred by comparing only the petition to the policy language and failed

to compare statements within the federal court’s summary judgment order (rendered more than

two years after litigation commenced in the matter and prior to Respondents being notified of

KAMO’s claim for coverage) with policy language and case law that might suggest Barfield

Plaintiffs’ allegations actually regarded tangible property.2 We find no error.




         2
           We note that, while Navigators argues on appeal the same case law it argued to the trial court to support its
interpretation of Respondents’ policies, we find nowhere in the underlying record that Navigators argued to the court
when it submitted the issues for summary judgment that the court was required to look outside Barfield Plaintiffs’
petition and Respondents’ policy language to reach a determination as to Respondents’ duty to defend.


                                                          12
         In analyzing Respondents’ duty to defend under Respondents’ policies, the court identified

Barfield Plaintiffs’ claims as being that KAMO’s trespass was in the form of expansion of its

easement. The court, citing Gilbert, found that Plaintiffs’ claims, therefore, could not be for the

loss of use of tangible property because an easement is intangible. We find that the trial court

properly characterized Barfield Plaintiffs’ claims and did not err in concluding Respondents had

no duty to defend under Coverage A because there was no claim for loss of, or damage to, tangible

property.3 Although this is dispositive of the issue of Respondents duty to defend under Coverage

A, because Navigators claims that information in the record external to Barfield Plaintiffs’ petition

reveals a potential for coverage under Respondents’ policies, we comment briefly.4

         For Respondents to have had a duty to defend under Coverage A, “property damage” must

have resulted from an “occurrence.” An “occurrence” under Coverage A requires an “accident.”

Barfield Plaintiffs alleged that KAMO’s trespass was intentional. Navigators argues there was

potential for coverage due to an accidental “occurrence” because the record as a whole shows that

KAMO intended no harm.              In support of their claim that the record shows no intent to harm,

Navigators 1) cites to case law finding that no intent to harm can support accidental usage rather

than trespass, 2) cites to KAMO’s Answer denying that “[KAMO’s] intentional and unauthorized

entry upon Named Plaintiffs’ and the other Class Members’ Electric Easement Land for




          3
            Navigators focuses on the physical property (cables) KAMO installed on the easement, as well as signals
traveling through the cables, to argue that Plaintiffs made a claim for harm to or loss of use of “tangible property.”
Yet, Plaintiffs never claimed ownership of the cables or the signals, only the land upon which the easement was
granted for electricity transmission. Barfield Plaintiffs claimed KAMO should not use cables physically installed on
Plaintiffs’ land for a purpose they did not obtain an easement for.
         4
           Nevertheless, because the record available at the time KAMO’s claims were tendered to Respondents
supports the conclusions reached by the court, we need not address Navigators’s claim that the trial court had a duty
to consider both the petition and the underlying record.


                                                         13
construction, installation, maintenance, lease, or other operation of a fiber-optic-cable network for

commercial-communications purposes constitutes a present and continuing trespass,” and 3)

points to KAMO’s Affirmative Defense that KAMO’s use of fiber optics imposed no additional

burden to the easement. Navigators argues that, because this was information Respondents should

have been privy to at the time KAMO tendered Barfield Plaintiffs’ claims to Respondents, the

court erred in not considering this information when determining Respondents’ duty to defend.

       Yet, had the court been required to accept the aforementioned as transforming Plaintiffs’

claims from intentional trespass to some form of accidental infringement, the court would have

also had to consider KAMO’s affirmative defenses (filed July 19, 2012) that “the KAMO

Defendants’ use of fiber optics is intangible and results in no physical interference with the

Plaintiffs’ property,” and “the KAMO Defendants’ use of fiber optics is intangible and imposes no

additional burden to the easement.”       (Emphases added). Accepting these averments when

considering the possibility of coverage would have solidified the ultimate conclusion reached by

the court that, there were no allegations of physical injury to or loss of use of tangible property.

The court would have also considered that, early in the litigation (July 27, 2012) KAMO filed a

motion for summary judgment and requested the court designate its order denying that motion for

immediate appeal. KAMO contended that the court’s order involved a controlling question of law

regarding whether Missouri recognizes a per se cause of action for intangible trespass when the

alleged tortfeasor’s use exceeds that allowed by written easement, even if that use is the same as,

and incidental to, a permitted use and there is no physical or tangible injury to or interference with

the plaintiff’s property or plaintiff’s use of that property. Likewise, on February 14, 2013, KAMO

filed a joint motion seeking to exclude Plaintiffs’ expert, stating: “this case … only involves the

intangible use of excess fiber optic capacity and nothing else ….” (Emphasis added). Hence, had

                                                 14
the court looked outside the petition in considering whether damage to or loss of tangible property

had potentially occurred thereby triggering coverage, the court would have discovered KAMO’s

concessions that only intangible property was involved in the suit.5 These revelations would have

supported the court’s conclusions regarding Respondents’ duty to defend under Coverage A.

        Navigators’s first point on appeal is denied.

                                            Point II – Coverage B

        In Navigators’s second point on appeal, Navigators contends the circuit court erred in

entering summary judgment in favor of Respondents on the issue of Respondents’ duty to defend

KAMO under Coverage B of Respondents’ policies. Navigators argues that the pleadings, record,

and facts known and reasonably available to Respondents at the time of tender conclusively

established that Barfield Plaintiffs were alleging KAMO, as “owners” of the electricity easements,

interfered with Plaintiffs’ right to occupy the easements for other purposes, potentially creating

coverage under Coverage B.

        Respondents’ insurance policies contain the following policy language:

        COVERAGE B PERSONAL AND ADVERTISING INJURY

        4.    Insuring Agreement

             a. We will pay those sums that the insured becomes legally obligated to pay
                as damages because of ‘personal and advertising injury’ to which this
                insurance applies. We will have the right and duty to defend the insured
                against any ‘suit’ seeking those damages. However, we will have no duty


        5
           In interrogatories, KAMO admitted to building excess fiber capacity into its fiber-optic network with the
intent of marketing that excess capacity to commercial customers. KAMO further alleged in its Answer to Plaintiff’s
claims that the claims “may fail because of the doctrine of adverse possession.” Again, had the court considered this
pleading it might have justifiably concluded that KAMO’s claims of an accidental occurrence were refuted by
KAMO’s own pleadings, as the “hostile” element required for adverse possession requires an intent to occupy disputed
property and possess as his or her own, exclusive to the rights of all others. Devore v. Vaughn, 504 S.W.3d 176, 181-
182 (Mo. App. 2016).


                                                        15
       to defend the insured against any ‘suit’ seeking damages for ‘personal and
       advertising injury’ to which this insurance does not apply ...

5. Exclusions

   This insurance does not apply to:

   a. Knowing Violation of Rights of Another

  ‘Personal and advertising injury’ caused by or at the direction of the insured
  with the knowledge that the act would violate the rights of another and would
  inflict ‘personal and advertising injury’.
[…]


SECTION V – DEFINITIONS

[…]

14. ‘Personal and advertising injury’ means injury, including consequential ‘bodily
injury’, arising out of one or more of the following offenses:

   a. False arrest, detention or imprisonment;

   b. Malicious prosecution;

   c. The wrongful eviction from, wrongful entry into, or invasion of the right of
      private occupancy of a room, dwelling or premises that a person occupies,
      committed by or on behalf of its owner, landlord or lessor;

   d. Oral or written publication, in any manner, of material that slanders or libels
      a person or organization or disparages a person’s or organization’s goods,
      products or services;

   e. Oral or written publication, in any manner, of material that violates a
      person’s right of privacy;

   f. The use of another’s advertising idea in your ‘advertisement’; or

  g. Infringing upon another’s copyright, trade dress or slogan in your
     ‘advertisement’.
[…]




                                        16
       The circuit court concluded the following with regard to the potential for coverage under

Coverage B:

               Under Coverage B, in order to commit a personal and advertising injury, a
       wrongful eviction from, wrongful entry into, or invasion of right of a private
       occupancy of a room, dwelling, or premises that a person occupies must occur
       (emphasis added). In order for coverage to attach, said conduct must occur by or
       on behalf of the room, dwelling, or premises’ owner, landlord, or lessor
       (emphasis added). This Court does not find that the Barfield Defendants, as
       easement holders, fall under the categories of owner, landlord, or lessor of the
       Barfield Plaintiffs’ land. Nor does the Court find that the First Amended Complaint
       pleads facts which would sufficiently assert that the Barfield Defendants’ lease of
       the easements falls under the definition [of] a ‘room, dwelling, or premises.” …

               Thus, having duly reviewed the First Amended Complaint and compared
       the pleading to the insurance policies at issue, the Court finds that the Barfield
       Plaintiffs did not aver that the Barfield Defendants committed a ‘personal and
       advertising injury’ as contemplated in Coverage B of the Commercial General
       Liability coverage Forms included in Defendants American Home and Arch
       Insurance’s polices.

       Here, Navigators makes no claim that the trial court misinterpreted the policy language or

that the policy language is ambiguous. Navigators argues that Missouri courts have recognized

that trespass beyond the scope of an easement is recognized harm (the very premise of Barfield

Plaintiffs’ suit), and cites an unpublished Ohio case, Meyers Lake Sportsman’s Club, Inc. v. Auto-

Owners Mutual Insurance Co., 2013 WL 3787437 (Ohio Ct. App. July 15, 2013), for the

proposition that Barfield Plaintiffs’ allegation that KAMO exceeded the scope of its easement was

a claim that easement “owner” KAMO invaded Barfield Plaintiffs’ rights to private occupancy of

the easement, resulting in “personal injury” to Plaintiffs.

       Meyers Lake Sportsman’s Club and Meyers Lake Fish Dock (“Meyers Plaintiffs”

collectively) brought suit seeking a determination that it had an implied easement to use Meyers

Lake Preserve’s property (a lake), and that Meyers Lake Preserve was depriving Meyers Plaintiffs

of the use of that easement. Id. at *5. Meyers Lake Preserve disagreed an implied easement

                                                 17
existed and counterclaimed that use by Meyers Plaintiffs of Meyers Lake Preserve’s property

constituted trespass and conversion, depriving Meyers Lake Preserve of its own right of occupancy

and use of the premises. Id. Sportsman’s Club’s insurer sought a declaratory judgment that it did

not owe a duty to defend or indemnify its insured for such counterclaims. Id. The trial court

disagreed, holding that there were “occurrences” as such term was defined in the subject policies

and that alleged personal injury to the Meyers Lake Preserve was sufficient to trigger the duty to

defend. Id. An Ohio appeals court affirmed holding:

        Because the [insured’s] club has an implied easement to use Meyer’s Lake, and the
        Preserve likewise has a right of occupancy of Meyers’ Lake, the alleged personal
        injury suffered by the Preserve was in fact an alleged invasion of the Preserve’s
        property right of private occupancy which was committed by the [insured.]
        Moreover, the asserted loss of use of the premises that allegedly was caused by
        appellees constitutes property damage.

Id. at *5.

        Even if Meyers were binding on this court, and it is not, the case before us is

distinguishable. In Meyers, the counterclaims expressly pled loss of use of tangible premises; there

was no contention that the insurer was being asked to defend against expansion of an established

easement with the expansion involving intangible property. Barfield Plaintiffs’ never claimed loss

of use of their tangible land; their claim was for lost rents or profits resulting from KAMO’s

improper expansion of its easement.

        Navigators seems to suggest the Ohio court’s holding stands for the proposition that,

because the Ohio court treated Plaintiffs’ claim to an implied easement as “owners” invading

Meyers Lake Preserves’ right of private occupancy, this court must find KAMO an equivalent

“owner” of Barfield Plaintiffs’ land who invaded Barfield Plaintiffs’ right of private occupancy

when it expanded the easement. We cannot. Sportsman’s Club’s claim to an implied easement


                                                18
alleged the right to use, and not be excluded from, the tangible property of another that, if proven,

Meyers Lake Preserves would have no authority to interfere with. See Dohogne v. Counts, 307
S.W.3d 660 (Mo. App. 2010) (upon proof of an implied easement, landowner was prevented from

maintaining a fence or barrier or in any way obstructing use of landowner’s own gravel driveway

for ingress to or egress from implied easement holder’s property). Here, it is undisputed that

KAMO had no rights to Plaintiffs’ land outside the parameters of the express easement. Even if

we were to accept KAMO’s assertion that it “owned” the easement, KAMO certainly owned

nothing outside the easement.           Barfield Plaintiffs’ claimed KAMO trespassed outside the

easement.6 Hence, the court did not err in concluding that KAMO, as easement holder, was not

“owner” of the “premises” claimed by Barfield Plaintiffs to have been trespassed upon.

Consequently, the circuit court did not err in concluding that no potential for coverage existed

under Coverage B of Respondents’ policies because no personal or advertising injury was alleged

by Barfield Plaintiffs.

        Navigators’s second point on appeal is denied.

                                                 Conclusion

        The circuit court did not err in entering summary judgment in favor of Respondents on the

issue of Respondents’ duty to defend KAMO. There was no potential for coverage under Coverage

A of Respondents’ insurance policies because there was no claim by Barfield Plaintiffs for loss of,

or damage to, tangible property. Further, there was no potential for coverage under Coverage B of

Respondents’ insurance policies because there was no claim by Barfield Plaintiffs for personal or

advertising injury.


       6
         Navigators acknowledges on appeal that “Barfield Plaintiffs have alleged injury arising out of the KAMO
Defendants’, as easement holders, wrongful entry into the scope and space outside its easement.”

                                                      19
       The circuit court’s judgment is affirmed.




                                                    Anthony Rex Gabbert, Judge


All concur.




                                               20